1

2

3

4

5

6
                                UNITED STATES DISTRICT COURT
7                         FOR THE WESTERN DISTRICT OF WASHINGTON,
                                         AT SEATTLE
8

9
      HENRY JAMES,
10
                    Plaintiff,
11

12
                    vs.                                      No. C18-998 RSM
13
      FPI MANAGEMENT, INC., et al.,
14                                                           ORDER GRANTING DEFENDANT
                    Defendants.                              HAGER’S MOTION FOR
15                                                           WITHDRAWAL AND
                                                             SUBSTITUTION OF COUNSEL
16

17
            THIS MATTER having come before the Court on Defendant Cindy Hager’s Motion for
18
     Withdrawal and Substitution of Counsel, and the Court having considered the arguments of
19
     counsel and reviewed the records and files herein, including:
20

21                  1.      Defendant Hager’s Motion for Withdrawal and Substitution of Counsel;

22                  2.      Declaration of William W. Simmons in Support of Defendant Hager’s

23                  Motion for Withdrawal and Substitution of Counsel;
24   and deeming itself fully advised in the premises, now, therefore,
25          IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Defendant Hager’s
26
     Motion for Withdrawal and Substitution of Counsel is GRANTED.
27
            IT IS FURTHER ORDERED that William W. Simmons has leave of the court to file a


     ORDER
1    Notice of Withdrawal of Counsel as to Defendant Cindy Hager only.
2           DATED this 24th day of October 2029.
3

4                                              A
                                               RICARDO S. MARTINEZ
5                                              CHIEF UNITED STATES DISTRICT JUDGE
6

7
     Presented by:
8
     Martens + Associates | P.S.
9    By: /s/ Richard L. Martens
     Richard L. Martens, WSBA #4737
10   Attorneys for Defendant Cindy Hager
     Email: rmartens@martenslegal.com
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
